PER CURIAM.
On the controlling authority of State v. Davis, 464 So.2d 195 (Fla. 3d DCA 1985) (notwithstanding that the state, within the context of a plea offer, had agreed to a deviation below the guidelines, it was improper for the trial court to offer the defendant a lower sentence without a sufficient basis), we reverse the trial court’s sentence which departs downward from the guidelines’ recommended range.
On remand the trial court must impose a guideline sentence or permit the defendant to withdraw the plea.
Reversed and remanded.